Title: James Madison to Thomas Jefferson Randolph, 23 October 1833
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Ocr. 23—33
                            
                        
                        I have just recd. the inclosed letter from a Come of Stud in the University, and must ask the favor of you
                            to communicate it, to the other members of the Executive Committee & let the result be known to the writers I
                            inclose the<ir> letter on the supposition, that copies may not have been circularly sent
                        
                            
                                
                            
                        
                    